Citation Nr: 1713918	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-06 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD) or coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, denied service connection for hypertension.  The case has been transferred to St. Paul, Minnesota.

In his March 2013 substantive appeal via VA Form 9, the Veteran specifically only appealed the denial of his claim for service connection for hypertension.  Therefore, all other claims listed in his July 2009 notice of disagreement and January 2013 statement of the case have not been appealed and are not before the Board.  Further, in his March 2013 VA Form 9, the Veteran requested a hearing at his local VA office.  However, in a March 2016 statement, the Veteran withdrew his request for a hearing. 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has hypertension that is caused by his service-connected PTSD.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, hypertension is proximately due to his service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran claims that he currently has hypertension that is due to his service-connected PTSD.  

June 2009 private treatment records from Dr. O.R., Jr. indicate a past medical history that included CAD, old myocardial infraction, hyperlipidemia, and hypertension.  The physician noted that the Veteran's blood pressure was currently controlled on medication and that he advised him to walk regularly and continue under the care of the VA clinic for treatment of anxiety and stress disorder, which included PTSD.  Dr. O.R., Jr. also warned the Veteran that "high levels of stress due to PTSD could definitely contribute to his hypertension."

A March 2013 statement from Dr. S.G.K. documents the Veteran's history of CAD and myocardial infarction in September 1998.  The physician noted that the Veteran had a history of hypertension and hyperlipidemia, which were exacerbated by his PTSD.  Dr. S.G.K. stated that he was issuing his letter to "highlight [the Veteran's] plight with respect to the interaction between [PTSD] and his cardiac condition and cardiovascular issues such as coronary artery disease and hypertension."  He opined that PTSD "impacted cardiovascular issues negatively." 

In addition, in March 2013, the Veteran submitted a medical treatise discussing the increased risk of cardiovascular disease, to include hypertension, in persons with PTSD.

A January 2014 VA examination report reflects an opinion that the Veteran's hypertension was less likely than not due to his service-connected PTSD.  The VA examiner noted that hypertension can be multifactorial in etiology, and that while PTSD could cause situational hypertension during states of heightened anxiety, it would not be expected to result in chronic, ongoing hypertension that would require treatment with medication.

An October 2015 VA examination report indicates that CAD had no mechanism to cause or chronically aggravate hypertension, but that the converse that hypertension was a risk factor for CAD was true.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is etiologically related to his service-connected PTSD.  As it relates to service connection for hypertension secondary to CAD, the Board notes that there is no positive nexus opinion, and that the October 2015 VA examiner provided a negative nexus opinion.  Nevertheless, the Veteran's private physicians Drs. O.R., Jr. and S.G.K. both opined that PTSD negatively impacted cardiovascular disease, to include hypertension, and that the Veteran's "high levels of stress due to PTSD could definitely contribute to his hypertension."  While the January 2014 VA examiner opined that the Veteran's hypertension was not caused by or aggravated by his service-connected PTSD, he did not address the positive nexus opinions by Drs. O.R., Jr. and S.G.K., or the medical treatise the Veteran submitted showing a link between PTSD and hypertension.  Thus, the Board finds that the June 2009 and March 2013 private opinions are entitled to significantly more probative weight than the January 2014 VA examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Those opinions were somewhat ambiguous as to whether the PTSD caused or aggravated the hypertension.  Resolving interpretive doubt in favor of the Veteran, the Board reads the opinions as indicating a causal relationship.  Cf. Brown v. Gardner, 513 U.S. 115, 118(1994) (in construing veterans' law, "interpretive doubt is to be resolved in the veteran's favor").  

Moreover, VA's own statements in connection with its rulemaking authority support such an association.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

The evidence is thus at least evenly balanced as to whether the Veteran has hypertension that is caused by his service-connected PTSD.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension secondary to service-connected PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, secondary to service-connected PTSD, is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


